Citation Nr: 0328101	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $24,732.09, plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1976, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, Virginia, 
Regional Office (RO) that denied the veteran's claim for a 
waiver of recovery of loan guaranty indebtedness in the 
amount of $24,732.09, plus interest.  The veteran perfected a 
timely appeal of this determination to the Board.

On his February 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing before a 
Member of the Board (now known as a Veterans Law Judge) at 
the local VA office.  The RO acknowledged this request; 
however, in a signed April 2002 statement, the veteran 
indicated that he no longer wished to testify at a Board 
hearing.  In light of the foregoing, the appellant's request 
for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2003).  

 
FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In May 1985, the subject property was purchased by 
another veteran and financed by a loan in the amount of 
$67,150.00, at an interest rate of 12 percent that was 
guaranteed by VA.  

3.  In December 1991, the veteran purchased the property and 
assumed the seller's outstanding VA guaranteed loan on the 
subject property; he agreed to pay the current balance 
according to the terms of the note, and agreed to all of the 
obligations owed to VA on the original VA guaranteed loan on 
this home, including the obligation to indemnify VA to the 
extent of any claim or payment arising from the guaranty or 
insurance of the loan.

4.  There was a default on the VA guaranteed loan and the 
subject property was sold in January 1998 for $54,470.00, 
which resulted in a loss by VA of $23,469.  

5.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

6.  VA was not at fault in the creation of the loan guaranty 
indebtedness.

7.  The veteran would be unjustly enriched if a waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$24,732.09, plus interest, were granted.

8.  The veteran has the financial ability to permit repayment 
of the loan guaranty indebtedness, without resulting in undue 
financial hardship to him, and repayment of the loan guaranty 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.964(a) (2003).

2.  The veteran was free from fraud, misrepresentation, and 
bad faith in the creation of the loan guaranty indebtedness; 
however, recovery of the loan guaranty indebtedness in the 
amount of $24,732.09, plus interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
involving the waiver of recovery of overpayment claims 
because the notice and duty to assist requirements are found 
in Chapter 53 rather than Chapter 51 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Background and Analysis

In May 1985, another veteran acquired title to real property 
(referred hereinafter as "[redacted] home" or 
"subject property") located in Virginia Beach, Virginia, 
for $67,150.00.  The purchase of the subject property was 
financed by a loan in the amount of $67,150.00 that was 
guaranteed by VA.  In December 1991, the veteran assumed the 
outstanding VA guaranteed loan on the subject property.  

In an assumption agreement signed by the veteran in December 
1991, he assumed the loan and agreed to pay the current 
balance according to the terms of the note, and agreed to all 
of the obligations owed to VA on the original VA guaranteed 
loan on the [redacted] home, including the obligation to 
indemnify VA to the extent of any claim or payment arising 
from the guaranty or insurance of the loan.  

In December 1992, the lender filed a Notice of Default 
showing that the loan was contractually due on an October 1, 
1992, mortgage payment, that the reason for the default was 
the veteran's disregard for his obligation, and that he 
refused to discuss the matter, and that no agreement had been 
reached regarding repayment arrangements.  In January 1993, 
the lender filed a Notice of Intent to Foreclose; later that 
month, the veteran filed a Chapter 13 bankruptcy petition.  

In May 1994, the lender filed another Notice of Intent to 
Foreclose, indicating that the loan was contractually due for 
the pre-petition payment of February 1, 1994, and post-
petition payment of June 1, 1994.  In June 1995, the lender 
filed a Notice of Default, showing that the loan was 
contractually due for the February 1, 1995, mortgage payment 
but the loan was still in bankruptcy proceedings.  In early 
March 1996, the United States Bankruptcy Court for the 
Eastern District of Virginia dismissed the veteran's case; 
however, the veteran filed another bankruptcy petition later 
that month.  In May 1997, relief from bankruptcy was granted.  

In July 1997, the lender filed a Notice of Default and intent 
to foreclose on the property, showing that the loan was 
contractually due for the March 1, 1996, mortgage payment.  
In September 1997, the lender filed a Notice of Foreclosure, 
indicating that the foreclosure was schedule to take place 
the following month; however, it was delayed, and in December 
1997, another Notice of Foreclosure was sent indicating that 
the sale was rescheduled to take place on January 13,1998.  
The foreclosure was held as scheduled, and in May 1998, VA 
paid the lender $23,629.49, which created a loan guaranty 
indebtedness in that amount.  

In an August 2000 letter, the RO informed the veteran that he 
owed VA $23,629.49, plus interest, because VA was required, 
under the home loan guaranty program, to pay a claim on his 
behalf because he had not tendered the agreed payments and 
the loan holder foreclosed on the secured [redacted] 
property.  In the letter, the RO advised the veteran of his 
right to dispute the amount of the debt, to a hearing, and to 
a waiver; the RO explained that the waiver could be granted 
in whole or in part.  The RO also indicated that VA would 
work with him to establish a repayment plan and informed him 
that interest would accrue on the principal balance until the 
debt was fully paid.

In an August 2000 statement, the veteran formally requested a 
waiver of the $23,629.49 debt, plus interest.  The veteran 
stated that repayment of the debt would cause him severe 
financial hardship because he lived on his retirement income, 
which "netted him" $764.00 each month.  He also reported 
that he had unsuccessfully attempted to refinance the house, 
explaining that he was unable to do so because he was told he 
did not own it and that it still belonged to the original 
purchaser.  The veteran added that the house was subsequently 
sold "without his involvement" and that he received no 
money from the sale.  The veteran further reported that he 
closed on a VA mortgage in June 2000 and he wondered how this 
could have occurred if he had an outstanding debt.  Finally, 
he noted that he was a Vietnam veteran and that he hoped that 
he would not become homeless.

In a Financial Status Report (FSR), dated in August 2000, the 
veteran reported that he had been employed since 1992 as an 
adjunct instructor at St. Leo University (St. Leo), and 
indicated that he had no cash in any bank accounts; no 
savings bonds, stocks or other bonds; $50.00 cash on hand; 
$98,000.00 in real estate; and a 1985 Cadillac Seville valued 
at $3,000.00.  In addition, he stated that he had been 
adjudicated bankrupt but had not yet been discharged from 
bankruptcy and that his total monthly income was $2,036.00, 
with projected total monthly expenses of 1,834.00, leaving 
him a positive balance of $202.00 each month. 

In a February 2001 letter to the veteran, the RO acknowledged 
that the Committee had received his request of a waiver for 
his loan guaranty debt of $23,629.49, plus interest, due to 
the foreclosure of his [redacted] house.  In doing so, 
the RO noted that he had two different VA loans, which it 
referred to as the old VA loan, i.e., for the [redacted] 
home, and the new VA loan, i.e., for the one located on [redacted] 
[redacted] ([redacted] home).  The RO explained that, in 
December 1991, he assumed a VA Guaranteed Loan for the 
[redacted] property from the original veteran and did 
not use his VA entitlement to purchase the property.  The RO 
added that the assumption clearly stated that, upon assuming 
the VA Guaranteed Loan from the original veteran, he agreed 
to indemnify the U.S. Department of Veterans Affairs 
(Department) for any claim payment arising from the guaranty 
or insurance of the loan.  The RO noted that the loan 
defaulted and the Department had to pay a claim to the 
lender, which created his VA indebtedness of $23,629.49, plus 
interest.  The RO also stated that in June 2000, he had 
obtained a VA Guaranteed Loan to purchase the [redacted] 
property, and that he had used his VA entitlement to do so.  

In the letter, the RO indicated that it was unable to process 
his waiver request because pertinent information was 
outstanding and requested that he provide that information on 
the enclosed VA Form 21-4138, together with any additional 
documentation that he thought might assist the Committee 
making in its decision.  The items that the RO requested that 
the veteran provide details of the facts and circumstances 
surrounding:  (1) his initial October 1992 default; (2) his 
January 1993 filing of a Chapter 13 bankruptcy petition, to 
include an explanation for his reason for seeking bankruptcy 
protection; (3) the March 12, 1996, dismissal of his 
bankruptcy petition, to include an explanation of why he was 
unable to maintain his bankruptcy plan; (4) his March 26, 
1996, filing of a Chapter 13 bankruptcy petition, to include 
an explanation for his reason for seeking bankruptcy 
protection; (5) an explanation of and verification for his 
statement in his new loan application that he filed for 
bankruptcy in March 1996 because he had been laid off by 
Environmental Testing Services, Inc. (ETS); (6) an 
explanation for his inability to maintain his bankruptcy plan 
so that the lender was able to obtain relief from bankruptcy 
in May 1997 and was able to pursue foreclosure; and (7) an 
explanation of all of the efforts he made to avoid 
foreclosure, together with supporting documentation.

In the letter, the RO also acknowledged receiving his August 
2000 Financial Status Report (FSR), but indicated it was not 
clear, and that it would greatly appreciate it if he would 
thoroughly complete another FSR report on the enclosed VA 
Form 20-5655.  In this regard, the RO requested that he 
respond to the following inquiries:  (1) a confirmation of 
the statement in his June 2000 loan application for the [redacted] 
[redacted]property that he was receiving benefits from the Social 
Security Administration (SSA), and if so, the amount of those 
payments; (2) an explanation of IRS Form 1099-R, for the 
calendar year 1999, from the Virginia Retirement System, 
which was filed in conjunction with his "new loan" 
application, of the amount he received each month; (3) an 
explanation of the W-2 Form for the year 1999 from the City 
of Portsmouth that was filed in conjunction with his [redacted] 
application, which should be reflected on his FSR; (4) copies 
of his 1998 and 1998 income tax returns (all schedules); and 
(5) an explanation of the statement in his new loan 
application that he owned three automobiles, valued at 
$12,000.00, which conflicted with his August 2000 FSR, which 
only indicates that he owns one vehicle that was valued at 
$3,000.00.  In addition, the RO inquired whether his new VA 
loan was included in his bankruptcy and whether his assumed 
VA loan indebtedness was included under the bankruptcy.  
Finally, the RO requested that the veteran respond to the 
letter within 30 days, and informed him that his failure to 
provide the requested information could lead to a denial of 
his waiver.

In February 2001, the veteran requested an extension of time, 
until April 1, 2001, to respond to the RO's inquiries, and 
the RO granted him an extension until April 6, 2001.

In a March 2001 letter, the veteran responded to the RO's 
inquiries by preliminarily noting that he had moved twice 
since 1992 and that, as a result, he had lost some records; 
he added that he "truly" was unable to remember some of the 
details.  In addition, he submitted "drafts" of his tax 
forms rather than copies of the originals.  The veteran 
emphasized that he did everything possible to save his house, 
and complained that the Department could have advised him 
better and that he was left "without support" because his 
requests for help were ignored.

In response to the RO's questions, the veteran reported that 
his October 1992 default resulted from past due taxes, and 
indicated that he was paying "other bills."  In this 
regard, he stated that he had sent a photocopy of his credit 
card to his daughter, with permission use it, to cover her 
living expenses at a hotel in Goldsboro, North Carolina, 
after her home was flooded and she had no place or live and 
nothing to eat.  The veteran added that his daughter was 
supposed to repay him after she received assistance from 
FEMA.  He reported that because he made his credit card 
payments, he got behind in his mortgage and other payments, 
but stated he had no records to substantiate these facts and 
that due to the passage of time, they were unavailable.

The veteran also replied that he filed for Chapter 13 
bankruptcy protection in order to regroup, pay some debts, 
and save his home; he added that he was separated and living 
with his parents and that the mortgage was not being paid.  
With regard to the bankruptcy dismissal, the veteran stated 
that it was because his employer, ETS, was deducting monthly 
payments to the Trustee but had missed several payments; the 
veteran argued that it was not his fault because he did not 
know that the payments were not being made since his pay 
statements reflected those deductions.  The veteran added 
that had the payments been made, he would have been 
discharged from bankruptcy in 1996.  He further reported that 
he "had to refile" for protection in March 1996 because of 
the non-payments of the 1993 case.

The veteran reiterated that he was laid off from ETS in 
January 1996 and did not know why the payments were not 
deducted.  With respect to 1997, the veteran indicated that 
he could not recall what had occurred, other than he was 
dealing with several issues, including a divorce and the care 
of his parents, adding, "I truly cannot remember what 
happened."  The veteran further reported that in June 1995 
he attempted to refinance his mortgage with Southeast 
Mortgage, and later that year was similarly unsuccessful with 
B.F. Saul Realty, although the latter company subsequently 
told him he had been approved in February or March 1996.  He 
also stated that he tried selling the house to his son.

In the March 2001 response, the veteran also reported that, 
since November 2000, he was receiving $865.00 per month from 
the SSA and had received a one-time payment from the Virginia 
Retirement System.  The veteran also stated that he was 
forced to leave his position working for the City of 
Portsmouth in January 1999 and that he no longer worked 
there.  With regard to his vehicles, he reported that he had 
only one, a 1984 car that was valued at $3,000.00, and 
explained that a 1985 car was returned to the bank as part of 
the bankruptcy, and a 1980 vehicle was jointly owned with his 
son, who had sold it.  Finally, he indicated that neither his 
new VA loan nor his assumed VA loan were included in the 
bankruptcy.

The veteran also submitted an updated FSR, dated in March 
2001.  According to the FSR, he remained employed at St. Leo, 
and had a monthly gross salary of $933.00.  He reported 
monthly expenses of $140.35 in federal, state and local 
income taxes, social security taxes of $57.86, Medicare taxes 
of $13.54, resulting in $211.75 in deductions, leaving him 
with a net monthly take home pay of $721.00.  In addition to 
his monthly SSA and Air Force retirement income of $1,934.00, 
the veteran had a total monthly net income of $2,665.00.

The veteran stated that he paid $868.55 in monthly rent or 
mortgage payment, $300.00 each month on food, and $500.00 for 
utilities and heat; his other monthly living expenses, which 
he identified as clothing, telephone, "medical," cable, 
insurance and transportation, totaled $522.00.  He also 
reported that he was paying $282.00 monthly in Chapter 13 
bankruptcy payments, resulting in total monthly expenses of 
$2,472.55.  The veteran noted that this left him with a net 
monthly income of $183.00, of which he indicated he could pay 
$50.00 toward his debt.

On the FSR, the veteran reported having no creditors because 
they had all been taken care of in the Chapter 13 proceeding, 
and listed as his assets $200.00 in a bank accounts; $80.00 
in cash on hand, a 1984 Cadillac Seville, valued at 
$3,000.00; and $98,000.00 in real estate, which equaled 
$101,280.00 in total assets; he denied having any stocks or 
bonds.

In an April 2001 Decision on Waiver of Indebtedness, the 
Committee denied the veteran's request for a waiver of 
recovery of the $24,732.09 indebtedness, finding that the 
veteran was at fault in the creation of the debt and that 
repayment of the debt would not impede his ability to meet 
his basic necessities.  

The veteran appealed and requested a hearing.  In addition, 
in a July 2001 statement, he asserted that he did not have a 
positive monthly income of 183.00, noting that he did not get 
paid by St. Leo until 30 days after the completion of the 
courses.  In addition, he reiterated that he did all he could 
to avoid a foreclosure on his house.

In July 2001, the veteran also submitted another updated FSR, 
which reflects that he was employed on a part-time basis at 
St. Leo, and stated that his maximum salary there was $11,200 
a year.  He total monthly net income of $767.95, with 
$1,069.00 in military retirement and $865.00 from SSA, which 
equaled $2,701.95.  The veteran stated that he paid $868.55 
in monthly rent or mortgage payment, and that he spent 
$500.00 each month on food and $732.00 for utilities and 
heat; his other monthly living expenses, which he identified 
as car insurance, home items, security system, life insurance 
transportation and storage, which totaled $524.43.  He also 
reported that he was paying $282.00 monthly in Chapter 13 
bankruptcy payments, resulting in total monthly expenses of 
$2,906.98.  The veteran noted that this left him with a net 
negative monthly income of $205.03.

On the FSR, the veteran reported having no creditors because 
they had all been taken care of in the Chapter 13 proceeding, 
and listed as his assets $500.00 in bank accounts; $200.00 in 
cash on hand, a 1984 Cadillac Seville, valued at $3,000.00; 
and $98,000.00 in real estate, which equaled $101,550.00 in 
total assets; he denied having any stocks or bonds.  Finally, 
he also reported as a debt the balance of $103,000.00 
mortgage on his house, which he purchased for $104,000.00.

At a hearing held before a hearing officer at the RO in July 
2001, the veteran testified that he had annual contracts at 
St. Leo that had to be renewed each year, and that his 
maximum gross pay was $11,200.00, with his maximum net pay at 
$9,215.44.  In addition, he emphasized that he had no 
guaranty of employment there, suggesting that because he 
could not count on continued income, the RO Committee should 
not include it in its determination.  The veteran also 
reported having a net negative monthly balance of $205.03.  
He further he stated that nine months after losing his 
position at St. Leo in January 1996, he began working for the 
City of Portsmouth.  The veteran also recounted how he had 
"made every effort" to avoid foreclosure, including his 
efforts at refinancing the property.

Thereafter, in a decision issued as part of the August 2001 
statement of the case, the Committee confirmed and continued 
its denial of the veteran's waiver application.  In doing so, 
the Committee held that it had considered the elements of 
fraud, misrepresentation and bad faith but concluded that 
they did not apply.  As such, the Committee focused on each 
element of equity and good conscience.  With regard to 
whether he had fault in the creation of the debt, the 
Committee indicated that it recognized that he was not yet 
unemployed when he filed for chapter 13 bankruptcy in March 
1996, but that he had full knowledge that he did not have the 
financial ability to make his required payments.  Further, 
although the veteran reported that he made every effort to 
avoid disclosure, there was no evidence that he sought to 
refinance the loan on his house prior to his default in 1996, 
or any evidence that he attempted to sell the property.  In 
addition, the Committee noted that he made his last payment 
on October 1, 1996, but that the lender was not granted 
relief from bankruptcy until May 6, 1997, with the 
foreclosure occurring on January 18, 1998, and he therefore 
theoretically had from November 1996 to place the property on 
the market and from May 1997 to January 1998 to legally sell 
the property.  Further, he did not contact VA until October 
6, 1997, despite his bankruptcy being dismissed on May 6, 
1997.

As to the second element, unjust enrichment, which the 
Committee defined as receiving an unfair gain if restitution 
were not made, the Committee determined that he was unjustly 
enriched.  In support, the Committee cited its original 
waiver decision that he was able to live in the property from 
November 1996 to January 1998 without making any mortgage 
payments.

With regard to undue financial hardship, the third element, 
which it defined as whether collection would seriously impair 
a debtor's ability to discharge the responsibility to provide 
his or her family with the basic necessities of life, the 
Committee held that his July 2001 FSR shows that he had a net 
negative monthly balance of $205.03.  In this regard, the 
Committee determined that it would include his expected 
estimated income from St. Leo as part of his monthly income, 
although the Committee acknowledged that the money was not 
guaranteed and was based on a renewal of his contract.  The 
Committee pointed out, though, he earned $5,650.00 in 1996, 
$11,450.00 in 1997, $12,750.00 in 1998, and $13,650.00 in 
1999 at St. Leo.  The Committee reasoned that, based on those 
figures, he would likely continue to receive income from St. 
Leo.

The Committee also observed that the July 2001 FSR shows an 
increase from $300.00 to $500.00 in his monthly food expense, 
a doubling of his monthly transportation expense from $125.00 
to $250.00, and an increase in his monthly utility expense 
from $315.00 to $732.00, as well as an increase in his "cash 
in bank" from $200.00 to $500.00.  The Committee concluded 
that with budgeting the veteran would be able to reasonably 
allocate moneys toward the repayment of the debt, noting that 
he was expected to follow the same attention and expend the 
same effort relieving a government obligation as he would any 
other obligation.

As to the element that relates to whether denying the waiver 
would nullify the objective for which the benefits were 
intended, the Committee determined that this element did not 
apply, explaining that the purpose of the VA loan program was 
to place a veteran in a primary, owner-occupied residence and 
that recovery of the overpayment would not defeat the purpose 
for which the benefit was intended.

With respect to the fifth element, a change of position, the 
Committee held that this element likewise did not apply, 
reasoning that there was no evidence indicating that, due to 
the indebtedness, the veteran relinquished a valuable right 
or changed his position for the worse.

In response, in his February 2002 Substantive Appeal, the 
veteran reiterated that his income from St. Leo was not 
guaranteed, and when he was paid, it was not on a monthly 
basis, so he could have months with a net negative income.  
He also recounted his difficulty in refinancing the Crystal 
Springs house, and questioned how, if he had outstanding VA 
debts he could have been approved in June 2000 for another VA 
loan.  Further, with respect to the discrepancy between his 
March and July 2001 FSRs, he stated that the former one was 
not based on actual records, and the latter one was prepared 
with the assistance of a VA counselor.  In addition, he 
indicated that his bank balances were true only on the days 
he completed the forms.  Finally, he said that repayment of 
the debt would cause him to lose his present [redacted] home.

Finally, in July and September 2003 written argument, the 
veteran's representative asserted that he should be granted a 
waiver of the loan guaranty indebtedness because of his 
financial hardship, and maintained that not doing so would 
defeat the purpose for which the benefits were intended.

Analysis

The veteran makes several arguments in support of his 
application for a waiver of recovery of his loan guaranty 
indebtedness of $24,732.09, plus interest.  In this regard, 
the veteran asserts that requiring him to repay the debt 
would cause him severe financial hardship, and places him at 
risk of becoming homeless.  In addition, he points out that 
in June 2000, VA approved his application for a VA mortgage, 
questioning how that would not have been possible had he owed 
this debt to VA.  The veteran also maintains that his income 
from St. Leo is not guaranteed, and thus it should not be 
included as income; he further contended that because it was 
not paid regularly, it was not appropriate to consider it as 
part of his monthly income.  Further, the veteran reports 
that he did all he could to save his home but that he was 
unable to do so.

In the August 2001 Decision on Waiver of Indebtedness, the 
Committee determined that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  The 
Committee, however, confirmed and continued its April 2001 
denial of the veteran's request for a waiver of recovery of 
the indebtedness, finding that the veteran was at fault in 
the creation of the debt and that repayment of the debt would 
not impede his ability to meet his basic necessities.  

In this regard, the Board points out that the law and 
regulations authorize a waiver of collection of a loan 
guaranty indebtedness from an appellant where he or she has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 
2002); 38 C.F.R. § 1.964(a) (2003).

The Board, after an independent review of the record, concurs 
with the Committee determination that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this 
matter on appeal, the Board must determine whether the 
recovery of the indebtedness in the amount of $24,732.09, 
plus interest, would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2003).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2003).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
indebtedness would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2003).

Based on a careful review of the record, the Board concludes 
that the veteran knew, or at the very least should have 
known, that he had voluntarily agreed to repay any guaranty 
claim that VA was required to pay to the noteholder on 
account of a default in the loan payments.  As noted above, 
in December 1991, the veteran signed an assumption agreement 
to this effect.  Moreover, the veteran's responsibility for 
payment under the loan obligation was not contingent upon his 
ability to remain in the home, and he was ultimately under 
direct control of the situation, and it was incumbent upon 
him to take those actions expected of a person exercising a 
high degree of care, with due regard to his contractual 
responsibility to the government.  

The Board thus finds that the veteran was at fault in the 
creation of the loan guaranty indebtedness, and VA has 
absorbed a loss in this transaction.  Having freely entered 
into an agreement to indemnify VA to the extent of any claim 
or payment arising from the guaranty or insurance of the 
loan, the veteran must be considered at fault in the creation 
of that loan guaranty indebtedness.  Moreover, there is no 
evidence that the VA shared any responsibility for the 
creation of the indebtedness.  

Notwithstanding this conclusion regarding the veteran's 
fault, the Board will take into consideration any mitigating 
factors, and a finding of fault can be tempered by a finding 
that the veteran made some efforts to avoid or minimize the 
loan guaranty indebtedness, specifically by selling the 
subject property when it became apparent that he would not be 
able to keep the loan current (i.e., after he lost his job).  
In this regard, however, from a review of the record, 
although he reports "doing all he could" to prevent the 
default by trying to refinance the home as well as attempting 
to sell it to his son, there is no substantiation of these 
allegations.  Indeed, as the Committee pointed out in its 
August 2001 decision, although the veteran reported that he 
made every effort to avoid foreclosure, there was no evidence 
that he sought to refinance the loan on his house prior to 
his default in 1996, or any evidence that he attempted to 
sell the property.  The Committee also noted that he made his 
last payment in October 1996, but that the lender was not 
granted relief from bankruptcy until May 1997, with the 
foreclosure occurring on January 18, 1998, and he therefore 
theoretically had from November 1996 to place the property on 
the market, and from May 1997 to January 1998 to legally sell 
the property.  Further, he did not contact VA until October 
1997, despite his bankruptcy being dismissed in May 1997.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  In this regard, the Board notes that although 
the Board acknowledges that in his most recent FSR, dated in 
July 2001, he reported having expenses that exceeded his 
income, the figures relating to his income and expenses in 
that report contrast markedly with those reflected in his 
August 2000 and March 2001 FSRs, which show positive net 
monthly incomes, after expenses, of and $202.00 and $183.00, 
respectively.  Moreover, a review of the FSRs shows that the 
veteran spends money on several items that are not 
necessities, such as cable television.

Further, as the Committee pointed out in its August 2001 
decision, his July 2001 FSR reflected an increase from 
$300.00 to $500.00 in his monthly food expense, a doubling of 
his monthly transportation expense from $125.00 to $250.00, 
and an increase in his monthly utility expense from $315.00 
to $732.00, as well as an increase in his "cash in bank" 
from $200.00 to $500.00.  The Board thus agrees with the 
Committee's conclusion that, with budgeting, the veteran 
would be able to reasonably allocate moneys toward the 
repayment of the debt because he is expected to follow the 
same attention and expend the same effort relieving a 
government obligation as he would any other obligation.  The 
Board finds that this is especially so since he has 
repeatedly indicated that he has no other long-term debts 
because they were taken care of due to the bankruptcy.

In this regard, the Board observes that the Committee 
responded to his argument regarding the propriety of 
including his income from St. Leo, noting that he remained 
employed there, and that although his salary not guaranteed, 
given that he earned $5,650.00 in 1996, $11,450.00 in 1997, 
$12,750.00 in 1998, and $13,650.00 in 1999 at St. Leo, he was 
likely continue to receive income from St. Leo; the Board 
agrees.  In light of the above, the Board finds that, despite 
the veteran's indication that expenses outweigh income, the 
recovery of the indebtedness would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life. 

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a), does not persuade the Board that the Government 
should forego its right to collection of the veteran's 
indebtedness.  The Board finds that recovery of the 
indebtedness would not defeat the purpose of the VA loan 
guaranty program, which as the Committee pointed out is to 
place a veteran in a primary, owner-occupied residence, which 
he already is, i.e., the [redacted] home, which he purchased in 
June 2000 with a VA loan.

The Board also agrees with the Committee's findings that the 
veteran would be unjustly enriched if waiver of the loan 
indebtedness is granted, and there is no evidence showing 
that the veteran changed positions to his detriment in 
reliance upon the VA loan program or that requiring repayment 
of the indebtedness would defeat the purpose of the VA loan 
program.  Accordingly, the facts of this case do not 
demonstrate that recovery of the indebtedness would be 
against the principles of equity and good conscience.  
38 C.F.R. §§ 1.964, 1.965.  Thus, the Board concludes that a 
waiver of recovery of the indebtedness of VA loan guaranty 
benefits at issue in this appeal (i.e. the $24,732.09, plus 
interest), is not warranted.  As such, the appeal must be 
denied.


ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness in the amount of $24,732.09, plus interest, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



